United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                      November 8, 2002

                                          Before

                        Honorable JOEL M. FLAUM, Chief Judge

                      Honorable RICHARD D. CUDAHY, Circuit Judge

                        Honorable MICHAEL S. KANNE, Circuit Judge


UNITED STATES OF AMERICA,                            ]   Appeal from the United
        Plaintiff-Appellee,                          ]   States District Court for
                                                     ]   the Southern District of
No. 01-2208                            v.            ]   Illinois.
                                                     ]
STANLEY E. ALGEE,                                    ]   No. 00 CR 40023
        Defendant-Appellant.                         ]
                                                     ]   G. Patrick Murphy,
                                                     ]        Chief Judge.


                                         ORDER

       The opinion issued by this court on October 31, 2002 is amended as follows. On the ninth
page of the opinion, the second paragraph, line six, should be modified to read as follows:
Though Algee concedes that his “twenty”-year....